DETAILED ACTION
This office action is in response to the application filed on 01/23/2020.
Currently claims 1-19 are pending in the application.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 2A where the display panel includes a first light-emitting device 110 and a second light-emitting device 120 which are placed on first base substrate 10. It also includes a first photosensitive element 210 and a second photosensitive element 220 are, for example, PN-type or PIN-type photodiodes on second base substrate 20. Photosensitive layers (a first photosensitive layer 212 and a second photosensitive layer 222) may include a semiconductor material.

    PNG
    media_image1.png
    405
    693
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 3 where the display panel further includes, on top of the display panel of Fig. 2A, an encapsulation layer 300, and a position touch structure 400 (e.g. a touch electrode) is directly formed on a surface of the encapsulation layer 300.

    PNG
    media_image2.png
    419
    658
    media_image2.png
    Greyscale

Species C: Embodiment of Figure 4 where the display panel further comprises a first base substrate 10b. A first light-emitting device 110b, a second light-emitting device 120b, a first photosensitive element 210b and a second photosensitive element 220b are all located on the first base substrate 10b. A side of the first light-emitting device 110b and the second light-emitting device 120b that faces away from the first base substrate 10b is a display side.

    PNG
    media_image3.png
    331
    723
    media_image3.png
    Greyscale

Species D: Embodiment of Figure 5 where the display panel further comprises a first base substrate 10c and a second base substrate 20c. A first light-emitting device 210c and a second light-emitting device 220c are located on the first base substrate 10c. A side of the first base substrate 10c that faces away from the first light-emitting device 110c and the second light-emitting device 120c is a display side.

    PNG
    media_image4.png
    406
    713
    media_image4.png
    Greyscale

Species E: Embodiment of Figure 6 where the display panel further comprises a first base substrate 10d. A first light-emitting device 110d, a second light-emitting device 120d, a first photosensitive element 210d and a second photosensitive element 220d are all located on the first base substrate 10d. A side of the first light-emitting device 110d and the second light-emitting device 120d that faces towards the first base substrate 10d is a display side.

    PNG
    media_image5.png
    305
    718
    media_image5.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812  
03/12/2021